Citation Nr: 0312780	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  94-27 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The veteran and his former wife


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
September 1969.  He performed active service in the Republic 
of Vietnam from January 1969 to September 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, which denied the benefits sought on appeal.  
The Board has reviewed this claim on four previous occasions, 
the most recent being in February 2002 when additional 
development of the veteran's stressors was undertaken by the 
Board pursuant to the development authority granted in 67 
Fed. Reg. 3099 (Jan. 23, 2002) and codified at 38 C.F.R. 
§ 19.9.  Although a portion of this development authority was 
recently invalidated by the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) in Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003), the Board finds 
that the newly obtained evidence is sufficient upon which to 
grant the veteran's claim and, as such, he will not be 
prejudiced by the Board's issuance of a fully favorable 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran served in the United States Army as a 
communications repair specialist and as a supply specialist 
in the Republic of Vietnam for approximately nine months.

3.  Unit records received from the Department of the Army 
show that the veteran's base camp experienced hostile rocket 
and mortar attacks on numerous occasions while the veteran 
was stationed there.

4.  The veteran is diagnosed as having post-traumatic stress 
disorder as a result of experiences during his tour of duty 
in the Republic of Vietnam.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred as a consequence 
of active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West Supp. 2001)].  The VCAA was enacted during the 
pendency of the veteran's appeal and includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).

The Board has carefully considered the provisions of the VCAA 
and the valid implementing regulations in light of the record 
on appeal.  Although it does not appear that the veteran was 
specifically advised of his rights and responsibilities under 
the VCAA, the Board finds that he will not be prejudiced by a 
decision being rendered in this case at this time because the 
record as it stands is sufficient upon which to fully grant 
the VA compensation benefits sought.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. Section 4.125(a); a link, 
established by medical evidence, between current symptoms 
and an inservice stressor; and, credible supporting evidence 
that the claimed inservice stressor occurred.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  See 38 C.F.R. § 3.304(f).  If it cannot be 
established that a veteran engaged in combat with the enemy, 
but service records show that his unit was engaged in combat 
at a time when the veteran was attached to that unit, such 
evidence may be accepted as independent corroboration of the 
veteran's asserted inservice stressors.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. 
App. 307 (1997).

The evidence of record shows that the veteran served in the 
United States Army with a tour in the Republic of Vietnam 
from January 1969 to September 1969.  He performed duties as 
a communications repair specialist and as a supply 
specialist.  Records received from the Department of the Army 
reflect that the veteran was stationed in Phu Bai with the 
63rd Army Command Signal Battalion throughout his tour in 
Vietnam.  Unit records show that the veteran's base camp 
experienced hostile rocket and mortar attacks during the 
veteran's stay at that base camp.

The veteran has been treated at VA medical facilities for 
symptoms associated with post-traumatic stress disorder.  The 
veteran has been diagnosed with that disorder and his 
treatment records show complaints associated with experiences 
while serving in the Republic of Vietnam.

In June 1993, the veteran underwent VA examination and 
related that he experienced incoming fire at his base camp.  
Following a complete interview and review of the veteran's 
records, the examiner diagnosed post-traumatic stress 
disorder and noted that the veteran's symptoms were a result 
of his being a passive recipient of incoming ammunition.  
This diagnosis was confirmed by a second VA examiner in May 
1997 when he also diagnosed post-traumatic stress disorder 
and opined that the veteran was severely affected by his 
combat experiences in the service.

It is noted at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Given the evidence of record and resolving all reasonable 
doubt in favor of the veteran, the Board finds that the 
veteran was exposed to stressors during his period of service 
in the Republic of Vietnam.  Specifically, the evidence 
supplied by the Department of the Army is deemed to be 
independent corroboration of the inservice stressors because 
they suggest that the veteran was, in fact, exposed to the 
attacks of his base camp while he was stationed there.  In 
addition thereto, the medical evidence of record shows a 
clear diagnosis of post-traumatic stress disorder as a result 
of inservice experiences.  Consequently, the Board finds that 
the veteran's stressors have been corroborated by independent 
evidence, accepts the diagnosis of post-traumatic stress 
disorder based on the veteran's stressors in the Republic of 
Vietnam during active service, and grants the veteran's claim 
for service connection for post-traumatic stress disorder.


ORDER

Service connection for post-traumatic stress disorder is 
granted subject to the laws and regulations governing the 
award of monetary benefits.



	                        
____________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

